    Case 2:20-cv-00213-HYJ-MV ECF No. 21, PageID.225 Filed 05/25/21 Page 1 of 5


                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION



    ROBERT D. SANGO,

           Plaintiff,
                                                        Case No. 2:20-cv-213
    v.
                                                        Hon. Hala Y. Jarbou
    UNKNOWN FLRUEY,

          Defendant.
    ___________________________________/

                                                ORDER

           This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. The case is best

    summarized in the April 30, 2021, Report and Recommendation (R&R) that is the subject of this

    order. (ECF No. 19.) Plaintiff Robert D. Sango is a prisoner in the Michigan Department of

    Corrections. Defendant Unknown Flruey1 moved for summary judgment on the affirmative

    defense that Sango failed to exhaust all available remedies pursuant to the Prison Litigation

    Reform Act (PLRA), 42 U.S.C. § 1997e(a). For the reasons below, the Court will adopt the

    recommendation of the R&R.

                                            I. Background

           Because the R&R covers the relevant facts in greater detail, the Court will only recite the

    bare necessities here.

           Plaintiff Sango’s claim in this lawsuit arises from an incident of alleged retaliation by

    Defendant Flruey. Sango participated in a grievance interview with Assistant Deputy Warden

    (ADW) Mercier in September 2020. At this interview, Sango implicated Flruey in a scheme to


1
 The complaint refers to Defendant as “Flruey.” The correct spelling appears to be Fleury. (ECF
No. 15, PageID.71.)
Case 2:20-cv-00213-HYJ-MV ECF No. 21, PageID.226 Filed 05/25/21 Page 2 of 5




distribute drugs and alcohol, and an attempt “to give a prisoner a sheet of K-2 (worth $2000 or

better in prison) to stab prisoners who write grievances and lawsuits on staff.” (ECF No. 2,

PageID.3 (parenthetical comment in original).) Sango says that when he went to breakfast on

October 10, 2020, Flruey approached him and said “450 South Washington, Battle Creek,

Michigan, I have people watching the bitch to take her to Wisconsin for a mock trial to cut her

head off. You’ll be dead . . . before she will.” (Id., Page.ID.4.) Sango explained that this was his

mother’s home address, and that Flruey’s statement was retaliation for his filing civil actions

against Flruey and others. (Id.)

                                           II. Standards

       A. Objections to Reports and Recommendations

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s disposition
       that has been properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the magistrate
       judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       B. Summary Judgment

       Summary judgment is appropriate when the moving party demonstrates that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must examine the “pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,” to determine whether there is a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ.

P 56(c)) (internal quotations omitted). A fact is material if it “might affect the outcome of the


                                                  2
Case 2:20-cv-00213-HYJ-MV ECF No. 21, PageID.227 Filed 05/25/21 Page 3 of 5




suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A material fact is genuinely

disputed when there is “sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Id. at 249 (citing First Nat’l Bank. of Ariz. v. City Serv. Co., 391 U.S. 253,

288-89 (1961)). “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party [by a preponderance of the evidence], there is no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting City

Serv., 391 U.S. at 289). In considering the facts, the Court must draw all inferences in the light

most favorable to the nonmoving party. Id. Summary judgment is not an opportunity for the Court

to resolve factual disputes. Anderson, 477 U.S. at 249.

        C. Exhaustion of Administrative Remedies

        Pursuant to the applicable portion of the PLRA, a prisoner bringing an action with respect

to prison conditions under 42 U.S.C. § 1983 must first exhaust his available administrative

remedies. Porter v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001).

“Compliance with prison grievance procedures . . . is all that is required by the PLRA to ‘properly

exhaust’” one’s administrative remedies. Jones v. Bock, 549 U.S. 199, 218-19 (2007).

         A prisoner’s failure to exhaust available administrative remedies is an affirmative defense,

which a defendant has the burden to plead and prove. Jones, 549 U.S. at 212-16. The grievance

process may be unavailable in rare circumstances, including “where prison administrators thwart

inmates from taking advantage of a grievance process through machination, misrepresentation, or

intimidation.” Ross v. Blake, 578 U.S.___, 136 S. Ct. 1850, 1859-60 (2016). If the grievance

process is unavailable, a prisoner has no obligation under the PLRA to pursue that remedy before

filing in federal court. Id.




                                                  3
Case 2:20-cv-00213-HYJ-MV ECF No. 21, PageID.228 Filed 05/25/21 Page 4 of 5




                                            III. Analysis

       Defendant objects to the magistrate judge’s conclusion that Plaintiff may have lacked

access to the grievance system and could therefore file his claim in this Court before pursuing

administrative remedies. Flruey correctly points out that “nonspecific allegations of fear . . . will

not excuse a failure to exhaust administrative remedies.” Buffman v. United States,

No. 13-cv-14024, 2015 WL 71840, at *8 (E.D. Mich. Jan. 6, 2015) (citing Boyd v. Corr. Corp. of

Am., 380 F.3d 989, 998 (6th Cir. 2004)). However, the nonspecific allegations in Buffman referred

to a unit manager’s reputation for carrying out reprisals against other prisoners. In this case, Sango

alleges that Flruey specifically threatened to kill him and his mother due to his past lawsuits. (ECF

No. 19, PageID.3.) These allegations satisfy the Boyd standard. The Court agrees with the

magistrate judge’s analysis that “because Sango has asserted allegations involving threats of

physical harm and violence, he has ‘satisf[ied] any reasonable definition of ‘intimidation’’ which

arguably renders the grievance process unavailable.” (ECF No. 19, PageID.125 (quoting Sango v.

Brandt, No. 1:19-cv-58, 2020 WL 1814111, at *1).)

       Defendant also argues that “[w]ithout any specific dates, there is no way for Flruey to

assess and evaluate his claims against them, or to assess whether their conduct rendered the

grievance process unavailable.” (ECF No. 20, PageID.129.) But Sango provides specific dates.

His verified complaint cites October 10, 2020 as the day of the alleged threat, and October 5, 2020

as the day Flruey searched Sango’s cell and saw personal mail from Sango’s family. (ECF No. 19,

PageID.117.)

       Flruey moved for summary judgment on the failure to exhaust defense, making it his

burden to show that there was an absence of evidence to support the nonmoving party's case.

Napier v. Laurel Cty., Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing Celotex Corp., 477 U.S. at

32). Flruey has not addressed Sango’s allegation. (ECF No. 19, PageID.125.) Thus, unless
                                                  4
Case 2:20-cv-00213-HYJ-MV ECF No. 21, PageID.229 Filed 05/25/21 Page 5 of 5




Flruey’s alleged retaliation is “truly ‘inconsequential,’” Sango’s claim should survive a motion for

summary judgment. Does 8-10 v. Snyder, 945 F.3d 951, 966–67 (6th Cir. 2019) (quoting Bell v.

Johnson, 308 F.3d 594, 603 (6th Cir. 2002)). Sango asserts that Defendant Flruey specifically

threatened him and his mother with physical violence and harm due to his past lawsuits. (ECF No.

19, PageID.3.) If true, this is more than “truly inconsequential” retaliation. See, e.g., Does 8-10,

945 F.3d at 967 (quoting Bell, 308 F.3d at 605) (finding relevant adverse action when prison

officials twice shook down the plaintiff’s cell and confiscated his legal papers and medical diet

snacks). Therefore, there is a question of fact regarding whether the grievance process was

available to Sango.

                                         IV. Conclusion

         For the foregoing reasons, the Court concludes that the R&R correctly analyzes the issues

and makes a sound recommendation. Accordingly:

         IT IS ORDERED that the Report and Recommendation (ECF No. 19) is APPROVED

and ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF No.

15) is DENIED.



Dated:     May 25, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
